Citation Nr: 0918545	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Service connection for a bilateral knee disability.

2.  Service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to 
February 1995 and from November 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which denied the claims 
on appeal.

The issue of service connection for a bilateral shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's has a current 
bilaterally knee disability that had its onset during 
military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a current bilateral 
knee disability was incurred during his military service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to 
entitlement to service connection, the Board finds that any 
deficiencies in notice as to this issue were not prejudicial 
to the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran contends that he has bilateral knee disabilities, 
as the result of his active duty service.  Specifically, the 
Veteran reports that he experienced bilateral knee pain 
beginning in 1995, which was aggravated by exercise, 
continuing to the present. 

The Veteran's service treatment records indicate a notation 
of "minimal retropatellar grinding" in his bilateral knees 
in December 2002.  The records are otherwise silent as to any 
complaint of knee pain.

Shortly before his release from active duty, the Veteran was 
afforded a comprehensive VA medical examination in April 
2003.  At that time, the Veteran complained of bilateral knee 
pain.  He reported onset in 1995 in service, after exposure 
to a variety of physical exercises.  The Veteran acknowledged 
that he did not seek treatment at that time, stating that he 
"just carried on."  The Veteran could not recall any 
traumatic event affecting his knees, but reported the pain 
being aggravated by exercise.  The examiner noted that the 
condition did not affect the Veteran's posture or gait.  
Examination revealed normal outline and sensory perception; 
symmetric form and function; no heat, redness, tenderness, 
effusion, or muscle atrophy.  There was no evidence of 
recurrent subluxation or locking and there was full range of 
motion without restriction or pain.  As to a diagnosis, the 
examiner stated, "No pathology is identified on physical 
examination to render a diagnosis."

In support of his claim, the Veteran submitted the report of 
a private medical examination conducted in October 2007.  
Based on an MRI and examination, the examining private 
physician stated an impression of "suspicious for 
chondromalacia patella" and a small amount of joint effusion 
bilaterally, as well as a linear tear in the posterior horn 
of the medial meniscus of the Veteran's left knee.  As to 
these impressions, the physician stated, "Given the fact 
that these injuries are usually related to trauma as etiology 
and that he has no history of injury before entering the 
military or after leaving the military, one can assume that, 
within reasonable medical certainty, the injuries occurred 
during his ten year stint in the service."

The Veteran was afforded a VA examination in December 2008.  
X-rays of the knees revealed nothing abnormal.  The Veteran 
reported pain on flexion starting at 130 degrees, with range 
of motion to 135 degrees.  The examination was otherwise 
unremarkable.  The examiner diagnosed the Veteran with 
chronic strain bilateral knees with suspicious 
chondromalacia, patella, bilateral knees per MRI report from 
September 2007.  With respect to an opinion as to ideology, 
the examiner concluded:

The C-file was reviewed.  The veteran's medical 
records showing that the veteran was seen for knee 
pain one time in 2002 which showed retropatellar 
grind, stable knee with negative McMurry's.  The 
veteran was discharged from the military in 2003.  
Review of C-file showing that veteran was seen by a 
medical provider in 2007 for complain[t]s of knee 
pain.  The medical records remain silent from 2002 
to 2007.  Therefore, it is unable to establish the 
chronicity of the condition.  Therefore, it is this 
examiner's opinion that it is less likely than not 
that the veteran's bilateral knee condition is 
related to his one-time treatment in service.

The Board recognizes that there is conflicting evidence in 
the record.  On the one hand, a VA examiner has opined that 
the Veteran's current diagnosis of bilateral knee strain and 
suspicious chondromalacia patella is unrelated to his 
military service.  On the other hand, a private physician 
unequivocally links the Veteran's current bilateral 
chondromalacia patella with medial meniscus tear on the left 
to military service.  The Board finds both opinions to be 
generally credible and probative.  

Furthermore, the Board notes that the December 2008 VA 
examiner's opinion was based, to great extent, on a lack of 
continuity of symptomatology between the 2002 in-service 
treatment record and the 2007 post-service treatment.  The 
Board observes, however, that the Veteran initiated a claim 
for service connection for his bilateral knee conditions 
while still in service, as evidenced by the April 2003 VA 
examination.  The claim was initially deferred in a June 2003 
rating decision, pending the receipt of the Veteran's service 
treatment records.  When no dispositive rating decision was 
forthcoming, the Veteran inquired as to the status of his 
claim in February 2006.  Thus, while it is true that there is 
no documented medical treatment of record reflecting knee 
complaints between the 2003 VA examination and the October 
2007 private examination, it must be considered that his 
claim for service connection for his bilateral knee disorders 
remained pending throughout that period.  Certainly, it can 
be inferred from the Veteran's continued pursuit of his claim 
during this period that he continued to experience knee 
symptomatology.

Therefore, having considered the conflicting opinions, the 
Board concludes the evidence is at the very least in 
equipoise as to whether the Veteran's current bilateral knee 
disability, which has been found to be most appropriately 
diagnosed as bilateral chondromalacia patella, with meniscus 
tear in the left knee, was incurred during his military 
service.  As such, the Veteran is entitled to the benefit of 
the doubt and service connection may be granted.  See 
Hickson, supra.


ORDER

Entitlement to service connection for bilateral 
chondromalacia patella, to include meniscus tear of the left 
knee, is granted.


REMAND

The Veteran alleges he suffers from a current bilateral 
shoulder disability.  Having reviewed the claims file, the 
Board finds that additional development is necessary prior to 
the adjudication of this claim. 
 
The Board notes the Veteran received a VA examination in 
April 2003, while still in service, which did not reveal any 
pathology on which to render a diagnosis.  Since that time, 
the Veteran has continued to pursue his appeal, and recent 
medical evidence suggests that he now has a current 
diagnosis.  Specifically, a September 2007 MRI, wherein the 
findings were consistent with a tear of the Veteran's right 
supraspinatus tendon and tendinopathy of the left 
supraspinatus tendon.

Given this evidence, the Board finds that the necessity for 
another examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the Veteran for another VA examination to clarify the nature 
and etiology of his claimed bilateral shoulder disability.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from April 2005 to the 
present and private treatment records from October 2007 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
condition from the VAMC in Oklahoma City, 
Oklahoma from April 2005 to the present.  
Any negative responses should be 
documented in the file.

2.  Request all private medical records 
from Norman Osteopathic Primary Care from 
October 2007 to the present.  Necessary 
authorization should be requested from the 
Veteran.  Specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
his claimed bilateral shoulder conditions.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran has a unilateral or 
bilateral shoulder condition that had its 
onset in service, or has been otherwise 
caused or aggravated by some incident of 
service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


